DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims and arguments filed on April 4, 2022 have been received and entered. Claims 1, 13 have been amended. Claims 1-23 are pending in the instant application. 
Priority
It is noted that instant application is a continuation of US application no 13310431 filed on 12/02/2011, which is CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009.  Upon review of the disclosure of the prior-filed application, ‘122, ‘666 and ‘960 fails to provide descriptive support for instant claims 4-9, 15-20. Claims 4-9, 15-20 are not enabled in applications ‘122, ‘666 and ‘960 from which applicant is claiming benefit of priority.  It is noted that '122, '666 and '960 do not support the claimed phenotype of moue exhibiting the IgH-VDJCg transcripts comprise transcripts encoding a human variable region comprising a CDR-H3 length of 17 amino acids and transcripts encoding human variable region comprising a CDR-H3 length of 18 amino acids, wherein the mean frequency of the group consisting of said transcripts encoding CDR-H3 lengths of 17 and 18 amino acids present in said IgH-VDJCg transcripts of said mouse is between 5% and 10% (claim 4-8, 15-19).  There is not adequate support or enablement for claims 4-9, 15-20 in the manner provided by the first paragraph of 35 U.S.C. 112 in any of these applications ‘122, ‘666 and ‘960. In case, if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support as recited in claims 4-9, 15-20 of the instant application. Therefore, the effective filing date for instant claims 4-9, 15-20 is 01/07/2011. 
Claims 1-23 are under consideration. 

Allowable Subject Matter
The following claim 1 or 13 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim 1 or 13 is presented to applicant for consideration: 
A transgenic mouse having a genome comprising a homozygous immunoglobulin heavy chain (IgH) locus comprising a plurality of unrearranged human IgH V gene segments, D gene segments and JH gene segments at an endogenous IgH locus comprising a constant (C) region comprising an endogenous IgH C gene segment; wherein said homozygous IgH locus comprises in 5' to 3' orientation: 
unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising human IgH V gene segments, all of human D gene segments and all of human JH gene segments comprising a human 3' JH gene segment, and 
a chimeric JC intron comprising human JC intronic DNA downstream of said human 3' JH gene segment and truncated mouse JC intronic DNA, wherein said truncated mouse JC intronic DNA comprises DNA of an IgH locus which, in its native position in a non- transgenic mouse, is upstream of a mouse Cmu enhancer, and
a mouse mu enhancer and said C region; 
wherein said plurality of unrearranged human V gene segments, D gene segments and J gene segments in said IgH locus are operatively linked to said C region such that said IgH locus of said mouse is capable of undergoing V, D, J joining of said unrearranged human IgH variable region gene segments, such that said transgenic mouse is capable, upon stimulation with an antigen, of producing a plurality of antibodies specific for said antigen comprising a chimeric Ig heavy chain comprising a human VH region and a mouse C region;; 
wherein said genome comprises all of the mouse IgH variable region DNA; wherein expression of mouse Ig heavy chain comprising a mouse IgH variable region and a mouse IgH constant region is inactive in said mouse, and 
wherein said transgenic mouse is capable of breeding with another said transgenic mouse having a genome comprising a homozygous IgH locus comprising unrearranged human IgH variable region gene segments at an endogenous IgH locus upstream of and operably linked to a constant (C) region comprising an endogenous C segment of an IgH locus, to provide subsequent generation Page 4 of 52Appl. No. 16/870,365 Response to Final Office Action filed June 1, 2021 Docket No.: 39080-17601 mice comprising in their genome a homozygous IgH locus comprising unrearranged human IgH variable region gene segments at an endogenous IgH locus upstream of a constant (C) region comprising an endogenous C segment of an IgH locus and operably linked to the C region.

Maintained-Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 11-14, 22-23 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al. (W02007/117410, IDS), Retter et al (J Immunol 2007; 179:2419-2427), Ravetch et al (Cell, 1981, 27 583-591) and Lambert, R., (Breeding Strategies for Maintaining Colonies of Laboratory Mice: A Jackson Laboratory Resource Manual, 2007, 1-25, art of record).
With respect to claims 1, 13, Murphy et al teaches a transgenic mouse having a genome comprising human heavy variable region loci operably linked to endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation.” (see claim 30 and page 52, lines 9-14).  Murphy teaches that such a transgenic mouse can be created by a “direct, in situ replacement of the mouse variable region (VDJ) genes with their human counterparts. (page 43:16-17). Murphy discloses that, in certain embodiments, the transgenic mouse retains “all or part of] mouse IgH variable region DNA” in its germline genome. (See page 46, lines 8-10).  It is relevant to note that because Murphy contemplated a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, E, has been shown to be critical for VDJ recombination as well as heavy chain gene expression during the early stages of B cell development.… Given these various, yet crucial, functions of the transcriptional control elements, it is desirable to maintain these sequences intact. (see page 44, line 5-18). Thus, it is apparent from the teaching of Murphy that mouse genome comprises an unrearranged human heavy chain DNA, a chimeric J/C intron comprising human JC intron that is contiguous with mouse JC intronic DNA comprising that is upstream of mouse Cmu enhancer and that is operatively linked to mouse C region (see figure 4). Murphy discloses making a reverse-chimeric IgH locus, it is desirable to maintain intact endogenous mouse control elements, including the mouse “intronic enhancer Emu” that is naturally located in the J/C intron (see page 44: line 5-18).  Murphy et al teach that the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygocity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation (see col. 24, lines 1-5) (limitation of claim 1, 13). With respect to limitation of mouse capable of breeding with another same mouse, it is noted that Murphy states that the final steps in producing the preferred mouse are “performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygosity together in the same mouse. (page 52, lines 6-9). Murphy also discloses that [a]n additional benefit of integrating the human sequences into the genuine murine immunoglobulin loci is that no novel integration sites are introduced which might give rise to .. the production and maintenance of a breeding mouse colony. (see page 45, lines 24-28). Lambert provide explicit protocol for maintenance of a breeding mouse colony. Regarding claims 11-12, 22-23, Murphy contemplate replacing whole endogenous immunoglobulin variable region gene segment with corresponding human gene locus that would encompass all the unrearranged human VH, all human DH and all human JH gene segments. (see page 9, lines 35-35, page 10, lines 1, page 13, lines 22, 25-28). 
However, combination of references do not teach ( (i)  said human 3' JH is less than 2 kb upstream of said human/mouse chimeric DNA junction and (ii) chimeric JC intron comprising human JC intron and a truncated mouse JC intron. 
Aguilera teaches that Ig heavy/light chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A) (limitation of claim 2 and 14). The combination of reference differ from claimed invention by not disclosing chimeric JC intron comprising human JC intron and a truncated mouse JC intron. 
Tanamachi discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a ~400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The transgene is capable of undergoing trans-switching using the endogenous locus in vivo leading to production of chimaeric antibodies of different isotypes. It is further disclosed that transgenic non-human host animal comprising the transgene construct comprising, in 5' to 3' direction: a plurality of human VH regions, a plurality of human segments, a plurality of human JH segments, a JH enhancer from a mouse host, a Jmu switch region from a mouse host and mu constant region from a mouse host. The transgene comprising human VDJ sequences linked to a mu constant region of the mouse host is capable of undergoing trans-switching with an endogenous region of the mouse host when the transgene is inserted into the host genome such that chimaeric antibodies are produced (see claims and page 5). The kappa light chain construct described in Tamachai comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Therefore, insertion of human VDJ region at the claimed location, that is between the non-human mammal constant region and the last, 3',non-human mammal J region, would have been obvious to a skilled person. The chimeric JC intron disclosed in Murphy would implicitly comprise a truncated human JC intron and a truncated mouse JC intron as evident from Retter (figure 1, NCBI accession no AJ851868) and Ravectch  (see figure 10) who reported the sequence for  mouse and human IgH variable region respectively would conclude that the first 12 nucleotide of mouse and human JC intron sequences that are immediately downstream of their respective 3’JH gene segment are identical. Therefore, absent of any specific length of truncated mouse JC intron in the claims, the JC intron disclosed in Murphy must necessarily contain first few nucleotide or 12 nucleotide that is same as human JC intron followed by remaining truncated mouse JC intron meeting the limitation of the broad claim.  
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to substitute the human IgH 3 '-end J region and moue JC intron cloning junction of Murphy et al with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate  chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene segments as evident from the teaching of Tanamachi, with a reasonable expectation of success, at the time of the instant invention,  as instantly claimed. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  It is noted that at least in one embodiment of Murphy et al it is disclosed that the endogenous mouse variable region DNA need not be deleted from the chromosome but simply can be moved upstream by the insertion of human variable region DNA meeting the limitation of the claims.  It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompasses inactivation of mouse endogenous IgH variable region DNA such that only human IgH variable domains expressed from the immunoglobulin locus. Absent of any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotides of human J/C intron origin and remaining from mouse JC intron. Those of ordinary skill in the art immediately recognize that the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical as evident from the human and mouse sequence disclosed in Retter and Ravetch. Therefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide of intron).  A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence. One of skill in the art would have been expected to have a reasonable expectation of success in producing homozygous transgenic mouse using site specific replacement of human Ig heavy chain locus in mouse endogenous Ig locus between the 3' end of J gene segments  and Cmu regions because prior art successfully reported  targeted strategy to produce transgenic mouse as reported by Murphy,  while Tanamachi reported immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice (see Tanamachi)   to produce a mouse that  expresses a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 3, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al. (W02007/117410, IDS), Retter et al (J Immunol 2007; 179:2419-2427), Ravetch et al (Cell, 1981, 27 583-591, IDS), and further in view of Adams (Genomics. 2005 December; 86 (6):753-8, IDS).
The teaching of Murphy, Aguilera et al, Tanamachi, Retter and Ravetch have been described above and relied in same manner here. The combination of references differ from instant invention by not explicitly disclosing said mouse is 129Sv strain.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method to produce transgenic homozygous mouse of Murphy whose genome comprises unrearranged human lgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells from Sv129 strain mouse to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 4-9, 13, 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, IDS), Tanamachi et al. (W02007/117410, IDS), Retter et al (J Immunol 2007; 179:2419-2427), Ravetch et al (Cell, 1981, 27 583-591, IDS), Lambert, R., (A Jackson Laboratory Resource Manual, 2007, 1-25, IDS), as applied above and further in view of Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS), and Rosner et al (Immunology 103:179-187, 2001, IDS). 
The teaching of Murphy, Aguilera, and Tanamachi have been described above and relied in same manner here. The combination of references differ from instant invention by not explicitly disclosing characterizing the mouse of prior art,  the mouse comprises IgH-VDJCp transcripts encoding IgH polypeptides comprising CDR-H3 lengths of 17, 18 and 19 amino acids,  the mean frequency of the group consisting of said transcripts encoding CDR-H3 lengths of 17, 18 and 19 amino acids is between 5% and 10%.

    PNG
    media_image1.png
    150
    262
    media_image1.png
    Greyscale
Zemlin teaches the lengths of "4751 human and 2170 murine unique functional CDR-H3 sequences" (page. 735, col. 1, lines 13-14). Zemlin teaches that - 8% of human CDR-H3 sequences are 17 residues in length, while 6% of human CDR-H3 sequences are 18 residues in length (see Figure 1, showing frequencies of 17 and 18 residue human CDR-H3 lengths added). 
Zemlin teaches that the mean frequency of the group consisting of human CDR-H3 length of 17 and 18 amino acids is between ~ 6% and ~ 8% (which is between 5% and 10%). Zemlin also teaches that "CDR-H3 length is determined by combinatorial diversity (length of germline genes), junctional diversity (e.g. exonucleolytic nibbling and N nucleotide addition), and by selection ... all three factors are responsible for the shorter average CDR-H3 length and narrower length distribution in mouse compared to human" (page 742, col. 2, lines 1- 8). Thus,  Zemlinteaches that CDR-H3 length and distribution are determined, at least in part, by characteristics ofthe sequence of the immunoglobulin locus (e.g., the length of the immunoglobulin variableregion gene segments). Thus, insofar as Zemlin teaches that the mean frequency of human CDR-H3 lengths of 17 and 18 amino acids is between- 6% and- 8% (and therefore between 5% and 10%), Zemlin teaches that this mean frequency range results, at least in part, from a human heavy chain variable region comprising one or more unrearranged human heavy chain V (VH) gene segments, one or more human D (D) gene segments and one or more human heavy chain J (JH) gene segments, the gene segments in the IgH locus are operably linked to a constant region thereof, the locus is functional for rearrangement of the human VH, DH, and JH gene segments. The combination of references differ from claimed invention by not explicitly disclosing transcript comprising CDR-H3 length of 17 and 18 amino acid. 
Rosner cure the deficiency by as it relates, at least in part, to the length of"[t]he third complementarity-determining region (CDR3) of immunoglobulin variable genes for the heavy chain (VH)" (abstract).  Rosner specifies at least some of "the individual components that comprise CDR3" sequences in at least some examples (Abstract). More specifically, Rosner teaches that, in some instances, "[t]he heavy chain CDR3 is formed by amino acid residues encoded by a variable (VH) gene segment, diversity (D) gene segment, and joining (JH) gene segment... [with] further diversity.., generated during joining by (a) addition of short palindromic (P) nucleotides to the ends of the coding sequences, (b) deletion of a variable number ofnucleotides from the ends of the coding segments by exonuclease activity, and (c) subsequent insertion of a variable number ofnon-templated (N) nucleotides at the VH-D and DH-J junctions by terminal deoxynucleotidyl transferase" (page 179, Introduction, col. 1, line 8, to col. 2, line 8). Accordingly, a number of mechanisms contribute to the length of CDR-H3.  Rosner states that "D gene segments make the largest contribution to CDR3 length" (page 183, D gene segment, col. 1, lines 1-2). Furthermore, it is reported that there is a significant "[c]orrelation of D segment length with CDR3 length" (page 183, D gene segment, col. 2, lines 17-19). Accordingly, the D gene segments present in an organism can constitute a significant correlation to the length of CDR-H3 sequences in the organism.  Rosner estimates the contribution of other components of CDR-H3 sequences. For instance, under at least particular conditions and/or within particular sample sets, Rosner finds that "JH gene segments make a substantial contribution to CDR3 of around 12 nt (page 183, JH gene segment, col. 2, lines 1-2); "P nucleotides...make a minor contribution of 0-4 nt" (page 185, P nucleotides, col. 1, line 1); "N nucleotides...contribute a substantial 12 nt to CDR3" (page 185, N nucleotides, col. 1, lines 1-3); and, in the particularly studied sample of sequences having VH6 gene segments, "VH6 gene segment makes a minor contribution to CDR3 of 0-2 nt" (page 181, VH6 gene segment, col. 2, lines 1-2). Regarding the total length of CDR-H3 sequences, Rosner reports CDR3 lengths ranging from 15 nucleotides (corresponding to 5 amino acids) to 72 nucleotides (corresponding to 24 amino acids) (see page 
    PNG
    media_image2.png
    115
    150
    media_image2.png
    Greyscale
180, Total CDR3 length, col. 2, lines 1-4).  This range encompasses, e.g., CDR-H3 sequences having a length of 17 or 18 amino acids. Such CDR-H3 segments having length of 17 or 18 codons (i.e., amino acids) are explicitly shown in figure above (figure 2).  
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Aguilera, Tanamachi with Zemlin and Rosner et al to characterize the transgenic homozygous mouse of Murphy whose genome comprises insertion of human variable DNA between the mouse constant region to establish the phenotype of the resulting mouse exhibiting the IgH-VDJCg transcripts comprising transcripts encoding a human variable region comprising a CDR-H3 length of 17 amino acids and transcripts encoding human variable region comprising a CDR-H3 length of 18 amino acids, the mean frequency of the group consisting of said transcripts encoding CDR-H3 lengths of 17 and 18 amino acids present in said IgH-VDJCg transcripts of said mouse between 5% and 10% using the method of Zemlin, and Rosner ,  in the method of producing mRNA transcript or antibody, with a reasonable expectation of success, at the time of the instant invention. Said characterization of the mouse amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in characterizing the transgenic mouse of Murphy using the known method because prior art successfully reported that the mean frequency of human CDR-H3 lengths of 17 and 18 amino acids is between- 6% and- 8% as evident from the teaching of Zemlin, Lefranc, and Rosner. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 10, 13, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al. (W02007/117410, IDS), Retter et al (J Immunol 2007; 179:2419-2427), Ravetch et al (Cell, 1981, 27 583-591, IDS) and Lambert, R., (Breeding Strategies for Maintaining Colonies of Laboratory Mice: A Jackson Laboratory Resource Manual, 2007, 1-25) as applied above and further in view Casrouge et al (The Journal of Immunology, 2000, 164: 5782–5787, IDS)/ Bruggemann et al (Eur. J. Immunol. 1991.21: 1323-1326, IDS).
The teaching of Murphy, Aguilera, Tanamachi Retter, Ravetch have been described above and relied in same manner here. The combination of references differ from instant invention by not explicitly disclosing said mouse is naive. 
However, prior to instant invention, it was routine to use naïve mouse to study rearranged variable region using RT-PCR CDR3 diversity in splenocytes. For instance, Casrouge et al teach immunoscope method that is a PCR-based technique allowing the measurement of the CDR3 lengths of the V regions (see page 5783, col. 2, para. 5 figure 1). It is further disclosed that in V-J profiles in naïve mouse yield a typical bell-shaped distribution of the CDR3 lengths resolved in six or eight distinct peaks. Likewise, Bruggemann et al teach a rapid method to compare the junctional diversity of the rearranged V-(D)-J transgenes is to obtain DNA sequence following PCR amplification of these regions. It is disclosed that cloning and sequencing analysis of the V-D-J units reveals heterogeneity in different regions (see page 1325, section 3.3). Bruggemann et al teach that DNA rearrangements in the transgenic mice, similar to those seen in human DNA, are found only in spleen (abstract). 
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to characterize the junctional diversity of the rearranged V-(D)-J transgenes would combine the teachings of Murphy, by using the spleen from the naive transgenic mouse and evaluate  the junctional diversity of the rearranged V-(D)-J transgenes by obtaining  DNA sequence using the method disclosed by Casrouge / Bruggemann ,  as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported method to evaluate diversity generated from VDJ rearrangement in the naïve transgenic mouse.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
	Applicants disagree with the rejection arguing those of ordinary skill in the art at the time of the invention would not have had a reasonable expectation of success in arriving at the recited mouse comprising the recited chimeric IgH locus comprising a truncated mouse JC intron positioned at the endogenous IgH locus mouse as recited in claim 1 by modifying the chimeric IgH locus taught by Murphy by substituting one component (the JC intron comprising truncated mouse JC intronic DNA) of the chimeric IgH locus taught by Tanamachi. Applicant argues that Murphy teaches the importance of precise replacement of the mouse VH unrearranged gene segments at the endogenous IgH locus, (not randomly integrated per the chimeric IgH locus and the chimeric Igk locus of the mouse taught by Tanamachi) with human VH unrearranged gene segments, and the importance of maintaining mouse DNA downstream of the variable region as indicated by requiring the entire mouse JC intron to be present in Murphy’s chimeric IgH. One of skill at the time of the invention could not have predictably extrapolated the effect of Tanamachi’s abbreviated construct which is randomly integrated into the mouse genome to the effect of precise replacement of endogenous unrearranged mouse VH gene segments with unrearranged human VH gene segments at the full-length endogenous mouse IgH locus, replete with all its control elements. Applicant notes that Figure 4, its legend and the working example 4 of Murphy, all explicitly indicate the presence of the entire mouse JC intron. There is no teaching in Tanamachi which explains a benefit or advantage of a chimeric JC intron. There is, therefore, no reason and certainly no suggestion in Tanamachi or any other cited reference, to incorporate a feature of Tanamachi into a Murphy mouse---especially when Murphy explicitly instructs to maintain the status quo to ensure proper recombination.  Applicants’ arguments have been fully considered, but are not found persuasive.
	In response to applicant’s argument that there is no reasonable expectation of success, it should be noted that Murphy et al disclosed that the transgenic mice comprising a human/mouse chimeric immunoglobulin heavy chain locus, and is able, and predictably expected to, produce antibodies comprising human IgH variable regions ( e.g. Example 3, " . produce reverse chimeric and human antibodies").  Applicant has provided no objective evidence that the presence/absence of a single, few nucleotide motifs of "human origin", of "mouse origin", or a specific combination of human and mouse nucleotides at the human/mouse junction in the J/C intron that is/are a critical feature of, necessarily and absolutely changes the structural and functional properties as claimed invention.
	In response to applicant’s argument pertaining to Murphy, it is noted that cited reference does neither forbids, discourages, or otherwise discredits the use of a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. Rather, Murphy et al discloses the cloning step they performed. Tanamachi et al disclosed the successful reduction to practice of constructing a chimeric human/mouse IgH locus comprising a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.II. One of rdinary skill in the art recognized the technical concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J region gene segments to a mouse J/C intron comprising the mouse J μ enhancer, mouse μ switch region, and mouse IgH constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al) or truncated (Tanamachi et al). The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)." When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious In re Fout, 675 F.2d 297,213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."
	In response to applicant’s argument regarding substitution rationale, the issue of the claimed chimeric human/mouse IgH locus is where to clone the human IgH V gene segments, D gene segments, and J gene segments to be operably linked to the mouse JC intron comprising the mouse Mu enhancer element and mouse IgH constant gene segments. One of ordinary skill in the art would recognize the scientific concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J region gene segments to a mouse J/C intron comprising the mouse J μ enhancer, mouse μ switch region, and mouse   region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al) or truncated (Tanamachi et al). Thus, it is considered a simple substitution in the design by which the human IgH V-D-J gene segments are cloned into the mouse JC intron.
	 On pages 13-17 of the applicant’s argument, applicant continue to argue that the claim 1 and its dependent claims recite “a chimeric JC intron comprising truncated human JC intronic DNA downstream of said human 3' JH gene segment and truncated mouse JC intronic DNA”. Since both mouse and human JC intronic DNA is truncated, Applicant does not see the basis for the conclusion in the above excerpt from the Office Action that “the JC intron disclosed in Murphy must necessarily contain first 12 nucleotide that is same as human JC intron followed by remaining truncated mouse JC intron meeting the limitation of the broad claim”, emphasis added. Applicant in part agree that the first 12 nucleotides of the human IgH JC intron are identical to first 12 nucleotides of 129/sv mouse strain IgH JC intron, however, applicant disagree that the Murphy must necessarily contain first few nucleotides or 12 nucleotide that is a same a human JC intron.  in the putative embodiment comprising truncated human JC intronic DNA having more than 12 human JC intronic nucleotides together with the nucleotides of the full-length mouse JC intronic DNA, there would be a clear distinction of the mouse and human JC intronic nucleotides. Therefore, the genome of the mouse disclosed in Murphy could NOT be interpreted as comprising “chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide)”, as asserted by the Office. Applicant does not see where Murphy discloses a mouse comprising a chimeric IgH locus where the mouse JC intron is that of the mouse /129/sv strain. Without a teaching of length mouse JC intronic DNA, there would be a clear distinction of the mouse and human JC intronic nucleotides. Therefore, the genome of the mouse disclosed in Murphy could NOT be interpreted as comprising “chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide). Applicant in part rely on van Dijk and Bradley’s declaration to support the position that reliance on Tanamachi to modify the chimeric IgH locus taught by Murphy to arrive at the instantly recited chimeric IgH locus is deficient at least because the random integration into the mouse genome of Tanamachi’ s mini chimeric IgH locus does not allow one of skill to reliably predictably extrapolate function of such chimeric IgH locus comprising JC intron with truncated mouse JC Intron DNA (see page 6 of Bradley’s declaration and para. 24 of Van Dijik’s declaration). Applicants’ arguments have been fully considered, but are not found persuasive.
	In response to applicant’s argument that JC intron of the chimeric IgH locus of the mouse of the claimed invention comprises a truncated mouse IgH JC intronic DNA that is different from Murphy has been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. The issue pertains to the breadth of the "truncated mouse JC intron " that reasonably encompasses a single nucleotide difference. Neither the instant application, nor the prior art, evidences that the loss of a single nucleotide in the mouse JC intron necessarily and predictably changes the resulting structure or affect the resulting phenotype of the mouse. One of ordinary skill in the art would recognize the technical concept that a human/mouse chimeric J/C intron that may be created so as to join human IgH V, D, and J region gene segments to a mouse J/C intron comprising the mouse J μ enhancer, mouse μ switch region, and mouse IgH constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al) or truncated (Tanamachi et al). The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07.
	In response to applicant’s argument pertaining to first few nucleotides or 12 nucleotide that is a same as a human JC intron and the mouse JC intron is that of the mouse /129/sv strain, it is emphasized that rationale of providing initial 12 nucleotide portion of the mouse and human J/C intron sequences being identical is cited to demonstrate non-criticality of truncated or entire mouse JC intron. Applicant in part agree that there are no structural differences in the first 12 nucleotides of a mouse and a human. Applicant has not provided any evidence and/or argument as to why the source of those nucleotides would have been expected to make any difference in the ability of a mouse to generate and express an immunoglobulin heavy chain. It is emphasized that if the 12 nucleotides were originally obtained from mouse or human DNA, the mouse or human DNA would not be the direct source of the DNA ultimately introduced into the J/C intron of a mouse genome, where DNA from a mouse or human would have been amplified via an in vitro technique and/or bacterial culture to obtain the DNA introduced into a mouse genome, further emphasizing the scientific irrelevance of the chimeric J/C intron feature. It should be noted that independent claims are not limited to a mouse of any specific strain including 129Sv. Further, prior art provide explicitly motivation to one of ordinary skill in the art to use ES cell clone from sv129 mouse that has ability to tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline (See Adams).
	Applicant is arguing that the cited references of Murphy do not expressly suggest the claimed invention.  However, it is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.  In re Burkel, 201 USPQ 67 (CCPA 1979).  Furthermore, in the determination of obviousness, the state of the art as well as the level of skill of those in the art are important factors to be considered.  The teaching of the cited references must be viewed in light of these factors.  It also appears that applicant is attempting to attack each reference individually. However, in a 103 rejection the references must be considered as a whole. While Murphy does not explicitly disclose human intronic DNA is included in the J/C intron, however, Murphy teaches that the “large human insert” of LTVEC1 contained the “entire [human] DJ region” would have suggested some the J/C intron in the IgH locus included at least some human intronic DNA. One of ordinary skill the art would have constructed the particular targeting vector to include the “entire [human] DJ region” would have included human DNA downstream of the 3' human JH gene segment so as to avoid the possibility of not including nucleotides adjacent to the 3ꞌ human JH gene segment, which might be functionally important, for example in mRNA splicing particularly since art teaches introns are removed during RNA splicing. Therefore, the intron sequences do not affect the translation of mRNA into immunoglobulins. 
	The van Dijk and Bradley declaration fails to provide any evidence that the loss of few nucleotide in the mouse JC intron resulting in truncated mouse JC intron would necessarily and predictably changes the resulting phenotype of the mouse. Absent evidence contrary the resulting chimeric JC intron comprising a truncated mouse JC intron is not considered material to patentability. Further, the van Dijk’s declaration (para. 9-12, 22, 24 ) fails to teach the nucleotide sequence of mouse JC intron that is critical to the phenotype of the resulting mouse except for the criticality of the presence of the murine immunoglobulin heavy chain intronic enhancer, Eµ, to the production of the human/mouse chimeric IgH locus comprising human IgH variable region gene segments. The prior art of record taches that the mouse disclosed in Murphy et al and Tanamachi et al comprise the endogenous mouse Eµ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. Further, it is unclear how the those of ordinary skill in the art would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because one reference disclosed random integration (Tanamachi et al) while another reference of Murphy disclosed a human/mouse chimeric IgH locus at the endogenous IgH mouse locus. Both Murphy and Tanamachi et al disclosed the transgenic mice are able to yield human/mouse chimeric IgH polypeptides. Therefore, Murphy in view of Tanamachi is obvious over the limitation of chimeric JC intron comprising truncated mouse JC intron because both (i) disclose expression of chimeric antibodies in mouse cells, (ii) desire of maintaining the mouse enhancer in the JC intron of the chimeric construct by linking human variable region sequences to constant region sequences from a mouse source by way of a J/C intron that includes the intact intronic enhancer.
On pages 18-21 of the applicant’s argument, applicant assert that Murphy et al. teaches a mouse and methods comprising said mouse, where the mouse has a genome which contains human IgH variable region DNA which has replaced mouse IgH variable region DNA. Applicant continue to argue that in Murphy, the loss of the Adam6 genes is evident in the process taught by Murphy to make the mouse, in which LTVEC | replaces the downstream portion of the human VH region (containing the 3' human VH segment through the human D and J regions). Given the step-wise replacement process set forth in Murphy, the first replacement of mouse with human DNA in the IgH locus appears to result in loss of the mouse Adam6 genes. It is submitted, that if one of skill in the art follows the sequential LTVEC replacement steps, such a Murphy mouse could not contain “part of’ the mouse IgH variable region and still be also be capable of breeding with another said transgenic mouse to produce subsequent generation mice (as homozygous IgH X homozygous IgH crosses), as required by the instant claims. This assertion is supported by Exhibits “GF-al” and “GF-a2” which are declarations under 37 C.F.R. Rule 1.132 by Dr. Glenn Friedrich, of record, filed December 18, 2020. As set forth in the declaration by Dr. Glenn Friedrich, the step-wise process for producing a prophetic Murphy mouse does not describe and is not enabling for a transgenic mouse, as recited in the instant methods claims, whose genome contains “part of’ the mouse IgH variable region and which mouse is capable of breeding to subsequent generation mice as homozygous IgH x homozygous IgH crosses. Macdonald (US 20120322108) observes that a mouse generated by the prophetic method set forth in Murphy "lack[s] the ability to express any functional ADAM6 protein, and exhibit a defect in the ability of the mice to mate and to generate offspring" (US 20120322108, at paragraph [0208]). Also acknowledged by Macdonald, US 20120322108, in order to breed mice that are homozygous for a replacement of all or substantially all endogenous mouse heavy chain variable gene segments with human heavy chain variable gene segments, "it is generally a cumbersome approach to set up males and females that are each homozygous for the replacement and await a productive mating. Successful litters are low in frequency and size." (US 20120322108, at paragraph [0208]). Therefore, while Murphy teaches that a mouse produced according to the Murphy process can be bred to homozygosity, Macdonald’s subsequent disclosure clarifies that a mouse made by replacing the mouse IgH variable region with its human counterpart (i.e., according to Murphy) in homozygous form possesses defective fertility due to the resultant genome lacking the Adam6 genes. Therefore, Macdonald observes that a Murphy mouse is incapable of breeding with another said transgenic mouse. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant’s argument in part relying on Friedrich’s declaration, it is noted that the declaration specifically teaches “moving all or part of the mouse Ig variable region (i.e,, ail of the mouse variable region may be moved or part of the mouse variable region, as appropriate) away from the endogenous Ig locus to another location in the mouse genome, either on the same or a different chromosome, and therefore the resulting mouse contains in its genome all of the mouse Ig variable region but is not functional to express fully mouse Ig having mouse variable and mouse constant regions (see para. 172 and para. 8 and 9 of declaration). The claims as written do not require presence of all of the mouse Ig variable region or ADAM6 gene at the endogenous Ig locus and therefore, applicant’s argument emphasizing on the resulting phenotype is not commensurate with the genotype as claimed. 
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ability to express any functional ADAM6 protein) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The pending claims requires mouse whose genome comprises all or part of mouse IgH variable DNA, which is similar to one disclosed in Murphy.
In response to applicant’s argument in part relying on post filing art of Macdonald, the reference teaches that the fertility defect associated with the complete loss of Adam6 genes is  not immediately recognized because the defect is not absolute. In fact, even homozygous males are not completely infertile.  To the extent, mouse disclosed in Murphy are capable of breeding with another said mouse even with lower efficiency, it is applicable to the rejection.   The phrase “capable of breeding” means only that the recited transgenic mouse must have some ability to breed to produce offspring that have a reverse-chimeric IgH locus in their germline. In the instant case, none of the claim requires the mouse to be derived from 4th generation line-breeding. In response to applicant’s argument that mouse as claimed clearly require ADAM6 gene being expressed despite its location, it is noted that claims as recited is limited by its functional characteristics without providing genotype resulting in said characteristics. As stated earlier, should applicant amend the claim to recite genotype or a genotype similar to genotype of claims in 13740727, instant obviousness rejection of claim 13 and claims dependent therefrom would be withdrawn. 
Page 19 of 52 On pages 21-28 of the applicant’s argument, applicant re-iterates and relies on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. Applicant argues how to extrapolate from the frequency of human CDR-H3 lengths of 17 and 18 amino acids being between 6% and- 8% which are generated by a fully human IgH locus in a human cell to determining the frequency of human CDR-H3 lengths of 17 and 18 amino acids generated by the instantly recited chimeric IgH locus in a mouse cell having the instantly recited chimeric IgH. There is no evidence or discussion that whether the mouse enzymes, factors, etc., which generate CDR-H3 in chimeric transcripts in a mouse cell will react with the same efficiency on human substrate. In response, applicant should note that MPEP2143.02 states “Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)”.  Zemlin et al (J. Mol. Biol. 334:733-749, 2003; of record) for having taught respective CDR-H3 amino acid lengths and corresponding transcript frequencies produced in mice and humans (Figure 1), wherein the CDR-H3 is the product of both combinatorial and junctional diversification. This includes combinatorial rearrangement of variable (VH), diversity (DH), and joining (JH) gene segments, alternative use of DH reading frames, variation in the site of gene recombination due to the inclusion of P-nucleotides or the exonucleolytic loss of terminal nucleotides, and the terminal deoxynucleotidyl transferase catalyzed addition of random (N) nucleotides.  Mechanisms not restricted to this interval, such as somatic hypermutation, receptor editing, and gene conversion, also contribute to CDR-H3 diversity. That the mice are capable of producing a plurality of CDR-H3 lengths (Zemlin et al, Figure 1, page 734, col. 1, para. 3), evidences that those of ordinary skill in the art would reasonably expect mouse enzymes, exonucleases, polymerases, ligases, regulatory molecules, etc., will work as efficiently or at all on human/mouse chimeric substrate DNA in a mouse cell in a live mouse, and will accordingly generate a spectrum of transcripts which have a CDRH3 length similar to mouse, or similar to humans or somewhere in between mouse and human.
On pages 29-33 of the applicant’s argument, applicant assert that a person of ordinary skill in the art reviewing the cited art at the time of the invention would not have sufficient information to know how to ensure that “the junction does not disrupt the regulatory sequence of truncated mouse IgH intron DNA upstream of the enhancer”. Applicant argues that the choice of where to place the chimeric junction within the intron such that “the junction does not disrupt the regulatory sequence of truncated mouse IgH intron DNA upstream of the enhancer” is unpredictable. Applicant argues that the genome of the mouse disclosed in Murphy could NOT be interpreted as “chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide)’, as asserted by the Office Action. Applicant further argue that by reciting said genome comprise all or part of mouse IgH variable region DNA in conjunction with the limitation “wherein said transgenic mouse is capable of breeding with a second said transgenic mouse” the claims do require ADAM6 gene as the part of mouse IgH variable region DNA. Therefore, applicant's argument emphasizing on the resulting phenotype (“wherein said transgenic mouse is capable of breeding with a second said transgenic mouse’) is, in fact, commensurate with the genotype as claimed.  Applicant further point to reasons of allowance in 13740727 to support the argument. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, as discussed above, the instant recitation of a chimeric J/C intron need only comprise a single nucleotide of human J/C intron origin. Applicant has provided no objective
evidence, nor does the specification disclose, that a di-nucleotide motif of "human origin", as opposed to the chemically identical di-nucleotide of "mouse origin", is a critical feature of the claimed invention. Thus, just because there may be but a single nucleotide difference at the junction of the human J/C intron segment of Murphy et al vs the instant application, there is no objective evidence that such a single nucleotide of "human" origin vs "murine" origin is a critical feature of the instant independent claims. Applicant in part agree that there are no structural differences in the first 12 nucleotides of a 129 SV mouse and a human JC intron. Applicant has not provided any evidence and/or argument as to why the source of those nucleotides would have been expected to make any difference in the ability of a mouse to generate and express an immunoglobulin heavy chain. It is emphasized that if the 12 nucleotides were originally obtained from mouse or human DNA, further emphasizing the scientific irrelevance of the chimeric J/C intron feature.
In response to applicant’s argument of that mouse disclosed in Murphy has fertility defect associated with the complete loss of Adam6 genes is  not immediately recognized because the defect is not absolute. In fact, even homozygous males are not completely infertile and support the notion that mouse disclosed in Murphy is capable of breeding with another said mouse with lower efficiency. There is no requirement of any specific litter size. One of ordinary skill in the art would use the known breeding schemes to produce female homozygous mouse by optimizing the replacement of only part of mouse variable region gene segment with equivalent human variable gene segment such that mouse is fertile from the disclosure of Murphy. Further, among various embodiment it should be noted that among various embodiment Murphy et al also teach human DNA can be inserted into a mouse genome without any deletion of mouse DNA. Murphy states that “[t]he region to be modified and replaced…can range from zero nucleotides in length (creating an insertion into the original locus) to many tens of kilobases (creating a deletion and/or a replacement of the original locus).” Thus, at least in some embodiment endogenous ADAM6 gene is not deleted.  Further, none of the claim requires the mouse to be derived from 4th generation line-breeding. In response to applicant’s argument that mouse as claimed clearly require ADAM6 gene being expressed despite its location, it is noted that claims as recited is limited by its functional characteristics without providing genotype resulting in said characteristics
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 147-148, 169, 245, 282, 346-349,351, 353-354, 357 and 358  of copending Application No. 13310431for the reasons of record. 
Claims 1-23 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of USP. 9447177 (13416684) and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  
Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP. 9505827 (13740727) and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of USP 9434782 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the mouse claimed in the instant application is specifically used in the method specifically claimed in ‘782.
Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP 9788534 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘534.
Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of USP 9504236.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘236.
Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of USP 10165763 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse that is specifically used in the method claims of ‘763.
Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of USP 10064398 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse specifically claimed in ‘398.
 Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-10, 14-15, 18-35 of copending Application No. 14040405 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in ‘425 are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in the instant application. 
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 4-6, 13-14, 16-22 of copending Application No. 14056700 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. Thus, the claims of instant application encompass the mouse that is specifically used in the method of ‘700.
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383188 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of copending Application No. 15232122  and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS).  
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383353 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS)). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385348 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385372 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 8-11, 13-16, 18-25 of copending Application No. 14056434 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of copending Application No. 16870413 and Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17, 25-28 of copending Application No. 15369595. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.

Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US Patent and US Patent application. Thus, the rejection is maintained.

Conclusion
No claims allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632